Title: From Thomas Jefferson to John Brockenbrough, 12 March 1826
From: Jefferson, Thomas
To: Brockenbrough, John


Dr
Monticello
Mar. 12. 26
I recieved in due time your favor of Mar. 1. covering one from mr Yates to mr Richardson in behalf of himself and mr Mcintire, offering their services in the business of the lottery allowed me by a late law. age and ill health rendering me entirely unequal to the management of that undertaking myself, I have committed it wholly to my grandson Th: J. Randolph to whom I communicated these letters, and if these gentlemen have not already heard from him on this subject they probably soon will. to myself however rests the office of returning to those gentlemen, as well as to yourself, my sincere thanks for the kindnesses proffered to me. the manifestations of the concern taken by my fellow citizens, in the difficulties in which I am become involved, give me inexpressible comfort and I pray you sir to recieve yourself, and to convey to them assurances  that I consider them as laying me under indelible obligation.Th: Jefferson